Per Curiam
S.L. appeals the judgments terminating his parental rights to three children, C.J.L., S.L.L., and L.D.L. He contends the circuit court erred in terminating his parental rights for failure to rectify because the juvenile officer failed to establish that Children's Division ("Division") made diligent and repeated efforts to utilize all available services related to meeting his needs. Upon review of the briefs and the record, we find no error and affirm the judgments. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).